EXHIBIT CERTIFICATION FOR QUARTERLY REPORTS ON FORM 10-QSB In connection with the quarterly report of Solpower Corporation. (the “Company”) on Form 10-QSB for the quarter ended December 31, 2007, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, James H. Hirst, Chief Executive Officer, President, Director and Principal Accounting Officer of the Company, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to 906 of the Sarbanes-Oxley act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities and Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in material respects, the financial condition and results of operations of the Company. Date:February 13, 2008 By: /s/ James H. Hirst James H. Hirst Chief Executive Officer, President, Director and Principal Accounting Officer
